Exhibit 10.2

APACHE CORPORATION

FEBRUARY 11, 2014 EMPLOYEE RELEASE AND SETTLEMENT AGREEMENT

The parties to this agreement are APACHE CORPORATION (“Apache”) and Roger B.
Plank (“Employee”).

This document describes the agreements of Apache and Employee concerning the
termination of Employee’s employment with Apache. This agreement and the
severance pay and other benefits described below give valuable consideration to
both Apache and Employee.

Termination of Employment Relationship: Apache and Employee have agreed that
Employee’s employment relationship with Apache will terminate on March 31, 2014
(the “Termination Date”):

Termination Pay: Apache will pay Employee the following as soon as reasonably
practical following the Termination Date:

 

  •   Employee’s regular monthly salary and his 2013 bonus of $990,000, through
the Termination Date.

Such amounts shall be subject to all lawful deductions and withholding for taxes
and any delay in payment required by Tax Code 409A.

Severance Pay: Subject to this agreement becoming effective, Apache will pay
Employee a lump sum amount of $3,780,000 of Severance Pay.

The Severance Pay will be subject to all lawful deductions and withholding for
taxes and any delay in payment required by Tax Code 409A and will be paid as
soon as administratively practical after this agreement becomes effective.

Additional Severance Benefits: Subject to this agreement becoming effective and
subject to any delay in payment required by Tax Code 409A, Apache will provide
Employee with the following additional Severance Benefits:

 

  •   Continued vesting of all outstanding restricted stock units and all stock
options according to their original schedules and any agreed amendments to said
equity plans and award agreements.

 

  •   Extended exercise period of all stock options, vested and unvested, to
full term (10 year anniversary of the grant date).

 

  •  

In accordance with their terms, any outstanding TSR and business performance
grants will be immediately void and forfeited as of the Termination Date.
However, in the event that the TSR and business performance goals related to
such grants are achieved at the conclusion of each respective performance
period, then as soon as practicable following the vesting dates set forth below
(but not later than March 15 of the year following the year in which occurs the
vesting date), provided that Employee is then in compliance with the provisions
of this



--------------------------------------------------------------------------------

 

Agreement, Apache will pay Employee a cash amount equal to the fair market value
of a share of common stock of Apache (determined at the close of the trading day
immediately preceding the payment date) multiplied by the number of vested units
indicated below. In the event that a Change of Control occurs prior to the
conclusion of a performance period under any of the 2012, 2013, or 2014 TSR
programs, and the Committee (as defined in the TSR grant agreement) determines
an appropriate adjustment to measure Apache’s TSR for those Apache employees
that are terminated following a Change of Control, then such adjustment shall be
applied to the equivalent value calculations for TSRs below. In the event a
Change of Control occurs prior to the termination of the 2014 Business
Performance Shares’ performance period, then a multiple of 1.00 shall be applied
to the Target Amount of shares and the total equivalent value of the same shall
be paid to Employee. Notwithstanding the foregoing or anything else in this
agreement, all payments to Employee pursuant to this agreement that constitute a
“parachute payment” under I.R.C. 280G shall not exceed 2.99 times the “base
amount” as defined in I.R.C. 280G.

 

Condition Precedent

  

Vesting Date

 

Number of Units

2012 TSR Goal Achieved    12/31/14   50% of (i) multiple of Target Amount
achieved under 2012 TSR Plan times (ii) 17,542 2012 TSR Goal Achieved   
12/31/15   25% of (i) multiple of Target Amount achieved under 2012 TSR Plan
times (ii) 17,542 2012 TSR Goal Achieved    12/31/16   25% of (i) multiple of
Target Amount achieved under 2012 TSR Plan times (ii) 17,542 2013 TSR Goal
Achieved    12/31/15   50% of (i) multiple of Target Amount achieved under 2013
TSR Plan times (ii) 24,894 2013 TSR Goal Achieved    12/31/16   25% of (i)
multiple of Target Amount achieved under 2013 TSR Plan times (ii) 24,894 2013
TSR Goal Achieved    12/31/17   25% of (i) multiple of Target Amount achieved
under 2013 TSR Plan times (ii) 24,894 2014 TSR Goal Achieved    12/31/16   50%
of (i) multiple of Target Amount achieved under 2014 TSR Plan times (ii) 12,158
2014 TSR Goal Achieved    12/31/17   50% of (i) multiple of Target Amount
achieved under 2014 TSR Plan times (ii) 12,158 2014 Business Performance Goal
Achieved    12/31/16   50% of (i) multiple of Target Amount achieved under 2014
Performance Share Program times (ii) 13,148 shares 2014 Business Performance
Goal Achieved    12/31/17   50% of (i) multiple of Target Amount achieved under
2014 Performance Share Program times (ii) 13,148 shares

 

-2-



--------------------------------------------------------------------------------

  •   As the result of your age and service, you and your spouse are eligible to
participate in the Apache Corporation Retiree Medical Plan until each of you
qualify for Medicare. Apache will pay the rates for your medical, dental, and
vision coverage through age 65, which will be a taxable benefit to you.

Employee Acknowledgement: Employee acknowledges that the Severance Pay and
Severance Benefits are consideration over and above that to which Employee
otherwise would be entitled upon termination of employment, and are paid in
consideration for this agreement.

Employee Resignation and Retirement. Employee agrees to resign from all
positions he holds with Apache and its affiliates (other than as an employee of
Apache) forthwith and to sign all documents necessary to effectuate his
resignations. Employee shall retire and Apache shall permit Employee to retire
on March 31, 2014.

Release by Employee: In consideration of receipt of the Severance Pay and
Severance Benefits, Employee hereby releases and waives, on behalf of himself,
his heirs, estate, beneficiaries and assigns, all claims of any kind or
character for loss, damage or injury arising from, based upon, connected in any
way with, or relating to the following (“Claims”):

 

  •   the employment of Employee by Apache, including the termination of
Employee’s employment;

 

  •   employment discrimination in violation of the Age Discrimination in
Employment Act;

 

  •   employment discrimination in violation of Title VII of the Civil Rights
Act of 1964;

 

  •   any violations of federal, state or local statutes, ordinances,
regulations, rules, decisions or laws;

 

  •   retaliation under the whistleblower provisions of Section 806 of the
Sarbanes Oxley Act of 2002 or any other anti-retaliation law;

 

  •   failure to act in good faith and deal fairly;

 

  •   injuries, illness or disabilities of Employee;

 

  •   exposure of Employee to toxic or hazardous materials;

 

-3-



--------------------------------------------------------------------------------

  •   stress, anxiety or mental anguish;

 

  •   discrimination on the basis of sex, race, religion, national origin or
another basis;

 

  •   sexual harassment;

 

  •   defamation based on statements of Apache or others;

 

  •   breach of an express or implied employment contract;

 

  •   compensation or reimbursement of Employee;

 

  •   any claim that he is covered under any Change of Control provisions, with
the exception of those explicitly provided for in this agreement pertaining to
(i) the continuation of vesting of Apache Corporation equity, as provided under
the Additional Severance Benefits section above, and (ii) the equivalent value
of the TSR and the Business Performance Shares under the Additional Severance
Benefits section above.

 

  •   unfair employment practices; and

 

  •   any act or omission by or on behalf of Apache.

Claims Included: The Claims released and waived by Employee are those arising
before the effective date of this agreement, whether known, suspected, unknown
or unsuspected, and include, without limitation:

 

  •   those for reinstatement;

 

  •   those for actual, consequential, punitive or special damages;

 

  •   those for attorney’s fees, costs, experts’ fees and other expenses of
investigating, litigating or settling Claims; and

 

  •   those against Apache and/or Apache’s present, former and future
subsidiaries, affiliates, employees, officers, directors, agents, contractors,
benefit plans, shareholders, advisors, insurance carriers, and legal
representatives (together with Apache the “Released Parties”).

Claims Excluded: Employee does not release or waive (1) any rights that may not
by law be waived, (2) the rights and funds of any vested benefits and vested
incentive compensation, if any, to which Employee may be entitled pursuant to
the terms of Apache’s benefit and incentive compensation plans, including but
not limited to Employee’s right to all vested incentive compensation and to any
benefits under health, life or disability policies and Apache Corporation
Retiree medical, dental and vision policies covering Employee and his spouse,
the Apache Retirement Plan, the Apache 401K Plan, the Apache Non-Qualified
Retirement/Savings Plan, (for the avoidance of doubt, Employee is, however,
releasing and waiving any claim that he is subject to or covered by any Change
of Control provisions other than the continuation of vesting of Apache
Corporation equity, as provided under the Additional Severance Benefits section
above, and the equivalent value of the TSR and the Business Performance Shares
as described in the Additional Severance Benefits section above) (3) the right
to recovery for breach of this agreement by Apache, (4) Employee’s right to
indemnity, contribution and a defense under any

 

-4-



--------------------------------------------------------------------------------

agreement, statute, by-law or company agreement or other corporate governance
document, (5) Employee’s right to coverage under all Apache directors’ and
officers’, fiduciary, errors and omissions and general liability and umbrella
insurance policies, (6) payment to Employee of any unpaid business or business
travel expenses payable under the Company’s usual practices, (7) distribution to
Employee, as soon as practical after the effective date of this Agreement and
consistent with the requirements of Tax Code 409A, previously vested but
withheld 25,108 shares of restricted stock, and (8) Employee’s rights as an
option holder, as a holder of restricted stock and as a shareholder.

Release by Company. Apache releases Employee, his spouse, heirs and estate from
any and all claims and cause of action whatsoever that are not specifically
excepted from release in this Agreement. None of the rights of Apache nor any of
the obligations of Employee to Apache under this Agreement are released, and are
specifically excepted from this release.

Agreement Not To Sue: Employee will not sue any Released Party for any released
Claim. Excluded from this agreement not to sue is Employee’s right to file a
charge with an administrative agency or participate in an agency investigation.
Employee is, however, waiving the right to receive money in connection with such
charge or investigation. Employee is also waiving the right to recover money in
connection with a charge filed by any other individual or by the Equal
Employment Opportunity Commission or any other federal or state agency.

Future Employment: The Released Parties will not have any obligation to consider
or accept any future employment or reinstatement application from Employee.

No Apache or Employee Admission: Neither Apache nor Employee admits any
wrongdoing or liability. Apache and Employee have executed this agreement solely
to avoid the expense of potential litigation. The additional Severance Pay and
additional Severance Benefits and other consideration described above fully
compromise and settle any and all Claims of Employee and Apache.

Confidentiality: Employee and Apache will keep this agreement strictly
confidential, and will cause Employee’s attorneys and Apache’s officials who
need to see this Agreement to do likewise, except to the extent disclosure is
necessary for tax, securities laws and regulations, stock exchange rules, or
other legal purposes.

Confidences: Employee will maintain the confidentiality of all Released Party
trade secrets, proprietary information, insider information, security procedures
and other confidences that came into Employee’s possession or knowledge during
employment by Apache. Employee will not use information concerning a Released
Party’s business prospects or practices to profit Employee or others.

Property: Employee represents that Employee possesses no property of a Released
Party. If any Released Party property comes into Employee’s possession before
departure from Apache premises, or if the date of Employee’s termination is in
the future, Employee will return the Released Party property to Apache prior to
departure from the Apache premises and without request or demand by Apache.

 

-5-



--------------------------------------------------------------------------------

References: Apache may respond to inquiries from third parties about Employee’s
employment with Apache by identifying only Employee’s date of hire, date of
termination and position held at the time of termination of employment. Apache
will have no obligation to provide further information to prospective employers
of Employee.

Non-disparagement: Employee shall refrain from publishing any oral or written
statements about the Company, any Apache Entity and/or any of the Released
Parties that are disparaging, slanderous, libelous, or defamatory; or that
disclose private or confidential information about their business affairs; or
that constitute an intrusion into their seclusion or private lives; or that give
rise to unreasonable publicity about their private lives; or that place them in
a false light before the public; or that constitute a misappropriation of their
name or likeness. Likewise, Released Parties shall refrain from publishing any
oral or written statements about Employee that are disparaging, slanderous,
libelous, or defamatory; or that disclose private or confidential information
about his business affairs; or that constitute an intrusion into his seclusion
or private life; or that give rise to unreasonable publicity about his private
life; or that places his in a false light before the public; or that constitute
a misappropriation of his name or likeness.

Other Agreements: This is the entire agreement concerning the termination of
Employee’s employment with Apache. Employee is not entitled to rely upon any
other written or oral offer or agreement from Apache or any other person
regarding this Agreement.

Amendment: This agreement can be modified only by a document signed by both
parties.

Successors: This agreement benefits and binds the parties’ successors, including
Employee’s estates and heirs.

Texas Law: This agreement will be interpreted in accordance with the laws of the
State of Texas.

Jurisdiction. Any legal proceeding arising as a result of, based upon, or
relating to this agreement, Employee’s employment or termination thereof shall
be filed in and heard exclusively in Houston, Texas without regard to conflicts
of law and Employee hereby irrevocably consents to the jurisdiction of such
courts.

Enforceability: If any portion of this agreement is unenforceable, the remaining
portions of the agreement will remain enforceable.

Fees and Costs: If litigation is commenced concerning Employee’s employment,
termination of employment or this agreement, the prevailing party shall be
entitled to an award of reasonable attorneys’ fees and expenses, court costs,
experts’ fees and expenses, and all other expenses of litigation.

409A Compliance. This agreement is intended to comply with, or be exempt from,
the applicable requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the rules and regulations issued thereunder
and shall be administered accordingly. Notwithstanding anything in this
agreement to the contrary, if the Severance Pay or Severance Benefits constitute
“deferred compensation” under Section 409A of the Code and any Severance Pay or
Severance Benefits become payable pursuant to the Employee's termination of

 

-6-



--------------------------------------------------------------------------------

employment (meaning a “separation from service” as defined within the meaning of
Treasury Regulation Section 1.409A-1(h) with respect to any Severance Pay or
Severance Benefits intended to comply with Section 409A of the Code; provided,
that a “separation from service” shall occur only if both Apache and the
Employee expect the Participant's level of services to permanently drop by more
than half), settlement of the Severance Pay or Severance Benefits shall be
delayed for a period of six months after the Employee's termination of
employment if the Employee is a “specified employee” as defined under Code
Section 409A(a)(2)(B)(i) and if so required pursuant to Section 409A of the
Code. If settlement of the Severance Pay or Severance Benefits is delayed, the
Severance Pay or Severance Benefits shall be settled on the first day of the
first calendar month following the end of the six-month delay period, or later,
if so provided under the terms of this agreement. If the Employee dies during
the six-month delay, the Severance Pay and Severance Benefits shall be settled
and paid to the Employee's designated beneficiary, legal representatives, heirs
or legatees, as applicable, as soon as practicable after the date of death, or
such later date as is provided under the terms of this agreement. This agreement
may be amended without the consent of the Employee in any respect deemed by
Apache to be necessary in order to preserve compliance with Section 409A of the
Code.

EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT IS A FINAL AND BINDING WAIVER OF ANY
AND ALL CLAIMS OF EMPLOYEE AGAINST THE RELEASED PARTIES, INCLUDING CLAIMS FOR
AGE DISCRIMINATION UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT AND CLAIMS FOR
SEX, RACE OR OTHER DISCRIMINATION UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF
1964.

THE ONLY PROMISES MADE TO CAUSE EMPLOYEE TO SIGN THIS AGREEMENT ARE THOSE STATED
IN THIS AGREEMENT.

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS BEEN INFORMED BY APACHE TO CONSULT WITH
HIS/HER OWN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.

EMPLOYEE REPRESENTS THAT THIS AGREEMENT HAS BEEN FULLY EXPLAINED BY EMPLOYEE’S
ATTORNEY OR THAT EMPLOYEE HAS WAIVED CONSULTATION WITH AN ATTORNEY, CONTRARY TO
APACHE’S RECOMMENDATION.

EMPLOYEE HAS BEEN ADVISED AND UNDERSTANDS THAT THE OFFER OF SEVERANCE PAY AND
SEVERANCE BENEFITS CONTAINED IN THIS AGREEMENT SHALL REMAIN OPEN ONLY UNTIL
MARCH 5, 2014. IF EMPLOYEE HAS NOT FULLY EXECUTED AND RETURNED THIS AGREEMENT BY
THAT DATE, THE OFFER HEREIN OF SEVERANCE PAY AND SEVERANCE BENEFITS IS
AUTOMATICALLY WITHDRAWN WITHOUT FURTHER ACTION BY APACHE EFFECTIVE AS OF SUCH
DATE.

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS THE RIGHT TO REVOKE THIS AGREEMENT FOR 7
DAYS AFTER SIGNING IT. THIS AGREEMENT WILL NOT BE EFFECTIVE UNTIL THAT TIME FOR
REVOCATION HAS PASSED.

 

-7-



--------------------------------------------------------------------------------

EMPLOYEE REPRESENTS THAT HE/SHE HAS CAREFULLY READ AND FULLY UNDERSTANDS THIS
AGREEMENT AND THAT HE/SHE HAS ENTERED INTO AND EXECUTED THIS AGREEMENT KNOWINGLY
AND WITHOUT DURESS OR COERCION FROM APACHE OR ANY OTHER PERSON OR SOURCE.

 

EMPLOYEE     APACHE CORPORATION /s/ Roger B.
Plank                                                           

/s/ Margery M. Harris

Roger B. Plank

 

Margery M. Harris

  Executive Vice President, Human Resources STATE OF Baja California Sur Mexico
  §     §   COUNTY OF Los Cabos   §  

The foregoing Employee Release and Settlement Agreement was acknowledged before
me this 21 day of March, 2014, by Roger B. Plank.

 

/s/ Ricardo Cevallos Valdez

NOTARY PUBLIC

My commission expires: It does not expire.

 

-8-



--------------------------------------------------------------------------------

STATE OF TEXAS

  §       §    

COUNTY OF HARRIS

  §    

The foregoing Employee Release and Settlement Agreement was acknowledged before
me this 24 day of March, 2014, by Margery M. Harris, Executive Vice President,
Human Resources of Apache Corporation.

 

/s/ Veronica E. Guiton

NOTARY PUBLIC

My commission expires: July 26, 2017

 

-9-